Citation Nr: 0209828	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  94-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
rheumatoid arthritis prior to April 17, 2000.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from January 1974 until May 
1975, from May 1976 until May 1980, and from October 1980 
until April 1990, with additional service in the Army 
National Guard of Wisconsin.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) from a June 1993 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
the benefit sought on appeal.

This matter was previously denied by the Board in a February 
1998 decision. The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In an August 1999 Order, the Court vacated the February 1998 
Board decision, and remanded the matter back to the Board for 
development consistent with the Appellee's Motion for Remand 
and for a Stay of Proceedings.

In February 2000, this matter again came before the Board.  
At that time a remand was ordered to accomplish additional 
development.  The RO has now returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The veteran's rheumatoid arthritis has been shown to be 
manifested as an active process since December 1992.

2.  Prior to February 25, 1997, the veteran's manifestations 
of incapacitating exacerbation of rheumatoid arthritis may 
have occurred 4 or more times a year but they were not 
totally incapacitating.

3.  Prior to February 25, 1997, the veteran's chronic 
residuals included complaints of pain and tenderness no 
deformity; there was virtually full range of motion of the 
joints involved, including the hands, feet, shoulders, hips, 
ankles, and wrists, and essentially normal X-rays.

4.  From February 25, 1997, the objective evidence of record 
shows findings that more nearly approximate that of 
rheumatoid arthritis as a active process that is manifested 
by constitutional manifestations associated with active joint 
involvement that are totally incapacitating.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 
percent evaluation for rheumatoid arthritis prior to February 
25, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5002 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

2.  The schedular criteria for a 100 percent evaluation for 
rheumatoid arthritis have been met as of February 25, 1997.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5002 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial matters

A review of the record reveals that the veteran's claim of 
entitlement to service connection for rheumatoid arthritis 
was received at the RO in December 1992 and  first granted by 
the RO in a June 1993 rating decision.  At that time, the 
veteran was assigned a disability evaluation of 40 percent, 
effective December 1992.  The veteran disagreed with that 
decision and initiated this appeal.  By rating decision in 
June 1997, the veteran's disability evaluation was increased 
to 60 percent disabling, effective December 1992.  As this 
increase did not constitute a full grant of benefits sought, 
the appeal continued, and came before the Board in February 
1998.  At that time, the Board denied an increased disability 
evaluation.  In an August 1999 Order, the Court vacated the 
February 1998 Board decision, and remanded the matter back to 
the Board for development consistent with the Appellee's 
Motion for Remand and for a Stay of Proceedings.  The matter 
was again before the Board in February 2000.  At that time, a 
remand was ordered so that the veteran could be scheduled for 
an examination by a VA rheumatologist.  Such an examination 
was conducted in April 2000, and, on the basis of the 
findings made, the RO in January 2001 granted a 100 
disability rating for rheumatoid arthritis effective April 
17, 2000.  That rating decision also granted entitlement to a 
total disability rating based on individual unemployability, 
due to said disability, effective February 25, 1997.  The 
veteran essentially contends that his present 100 percent 
rating assignment should be effective as of December 1992, 
his date of claim.  For the following reasons, the Board 
finds that a schedular 100 percent rating is warranted from 
February 25, 1997, and that a 60 percent rating is 
appropriate at all other relevant times.

The Board finds that the VA has fulfilled all potential 
duties under the Veterans Claims Assistance Act of 2000 
("VCAA").  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

In this regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, which included copies of the rating actions, a 
statement of the case issued in March 1994, and supplemental 
statements of the case issued in September 1994, June 1997, 
January 1998 and January 2001.  The RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file.  Additionally, the Board 
observes that the veteran was afforded VA examinations in 
June 1994, September 1996, September 1997 and April 2000 in 
connection with his claim.  Moreover, the evidence associated 
with the claims file includes private treatment records dated 
August 1992 through May 1997 from Dean Medical Center.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

Analysis

Outpatient treatment reports from Dean Medical Clinic reflect 
that the veteran was treated for his rheumatoid arthritis 
from March 1993 to May 1997.  During this time, the veteran 
consistently complained of pain in his joints, including 
feet, ankles, knees, hips, neck, shoulders, wrists, and 
hands.  The examining physician made an assessment of mild 
seronegative rheumatoid arthritis in March 1994.  Examination 
in June 1994 yielded the same diagnosis, of mild seronegative 
rheumatoid arthritis.  When seen in June 1994, the veteran 
reported that he worked for an office products company.  This 
job involved repairing computers and VCRs, which required the 
use of tools such as screwdrivers, wrenches, a soldering iron 
and wire cutters.  He reported that he had difficulty holding 
and using some of these tools.  He also reported difficulty 
with shaving, brushing his teeth, and tying his shoes.  
Examination revealed that bilateral upper extremity ROM was 
within functional limits, except for the wrists.  There also 
was limited active extension of all digits, with minimal 
swelling noted.  The veteran had full passive extension of 
his digits.  

In May 1994, the veteran wrote that "[w]hile I don't believe 
that I am totally incapacitated, I've had (and still do) have 
times when I cannot get out of bed because of the pain in my 
legs and arms" and he concluded that "[b]ased on the 
information provide I feel that my disability rating should 
be between 60-80 percent."

The veteran was examined by VA in June 1994.  At that time he 
presented with complaints of persistent pain in his proximal 
interphalangeal (PIP) joints as well as in his wrists.  The 
veteran stated that there was some improvement in several 
small joints of the hand, such as his knuckles.  The veteran 
reported experiencing morning stiffness lasting up to four 
hours, and stated that he had trouble performing daily 
activities.  Specifically, the veteran stated that he was 
required to engage in loosening exercises prior to using a 
computer keyboard.  Upon objective examination, the veteran's 
wrists revealed dorsiflexion to about 80 degrees with palmar 
flexion to about 60 degrees.  There was evidence of 
tenderness on palpation of his PIP joints at the left third 
and second and right fifth and second joints.  There was no 
evidence of synovial cysts, redness or warmth.  The veteran's 
knees revealed a full range of motion (ROM) with no evidence 
of effusion or local tenderness.  The veteran had extension 
in both knees from 0 to 110 degrees.  He was diagnosed with 
active seronegative rheumatoid arthritis variant.   

Private records also show that in March 1995, the veteran's 
seronegative rheumatoid arthritis had improved since he began 
taking Plaquenil.  It also was noted that his symptoms 
continued to be fairly mild.  In August 1995, it was noted 
that the veteran had discontinued Plaquenil because of 
adverse side effects.  As a result, the veteran reported 
increased joint arthralgia, especially in his hands, wrists 
and knees.  Examination revealed full ROM of the shoulders 
and elbows, with a slightly decreased ROM of the wrists and 
decreased grip strength.  No significant synovitis was 
detected, and there was some mild synovial prominence in the 
wrists as well as the MCPs.  The assessment noted increased 
joint arthralgia, which were felt to be more of an 
inflammatory arthritis.  Improvement was noted with 
Plaquenil, but side effects made it difficult to continue.  
Therefore, the veteran was started on Azulfidine.

When seen in October 1995, it was noted that the veteran was 
improving with Azulfidine.  In March 1996, the veteran 
reported that his pain seemed to be getting worse, and was 
starting earlier in the day.  However, the stiffness and 
swelling seemed to be improving with Azulfidine.  Examination 
revealed no significant limitation in ROM of the joints.  The 
assessment was ongoing arthralgia and seronegative rheumatoid 
arthritis.  During follow-up evaluation in June 1996, the 
veteran reported increased pain in his shoulders since his 
last examination.   Examination revealed decreased ROM of the 
shoulders, as abduction was 75 degrees bilaterally, with 
internal and external rotation slightly decreased as well.  
ROM of the wrists, elbows, hips, and knees were full.  There 
was mild synovitis in the wrists and MCPs as well as 
tenderness in the MTPs (metatarsal phalangeal); however, the 
examiner was unable to appreciate clear-cut synovitis.  The 
assessment was seronegative rheumatoid arthritis, with 
continued difficulties.

In August 1996, the veteran was issued orthotics for 
bilateral foot pain, and indicated that he was fairly stable 
overall.  He complained of some mild stiffness in the 
morning, which resolved fairly quickly upon rising.  
Examination revealed a slightly decreased ROM of the 
shoulders, with the right slightly more than the left.  ROM 
of the hips, knees, elbows and wrists were full.  Mild 
tenderness was noted over the wrists as well as over the 
MCPs, with mild synovial prominence in the wrists.  There was 
decreased grip strength bilaterally.  The assessment was 
seronegative inflammatory arthritis, clinically stable.  

The veteran was next examined by VA in September 1996.  At 
that time, the veteran reported that he felt well for the 
most part, but complained of mild swelling in his joints that 
occurred several times a week.  He also complained of 
occasional morning stiffness lasting for approximately three 
to four hours in virtually all of his joints.  Examination 
revealed full ROM of the cervical spine, with some mild 
discomfort with rotation of the neck to the left.  The 
veteran's shoulders, elbows, wrists, finger joints, hips, 
knees, and ankles all demonstrated full ROM.  None of his 
joints were swollen.  There were no joint deformities, no 
joint tenderness and both feet appeared normal.  A 
metatarsophalangeal (MTP) squeeze was negative bilaterally.  
The lumbar spine had normal forward flexion.  X-rays of the 
hands, wrists, and knees showed no abnormalities.

Although the examiner did not review the veteran's claims 
file, he opined that the veteran could have an inflammatory 
arthritis based upon the history provided by the veteran.  
During examination, however, there was no evidence of joint 
swelling.  Furthermore, X-rays were normal and laboratory 
evaluation was negative for acute inflammation.  Therefore, 
the examiner concluded that the veteran, by history, probably 
had an inflammatory arthritis such as seronegative rheumatoid 
arthritis, which appeared either well controlled or in 
clinical remission.  There was no evidence of deformity or 
disability at that time, and the veteran was determined to be 
a functional class I.

Additional private records show that in November 1996, the 
veteran reported that his orthotics had been surprisingly 
effective in relieving his discomfort.  While he related that 
his symptoms were fairly stable overall, he continued to have 
difficulty with his hands.  On examination, there was a 
slightly decreased ROM of the shoulders and wrists.  There 
also was moderate tenderness of the wrists, MCPs, PIPs, and 
mild synovitis in the wrists.  Mild to moderate tenderness 
was noted in the knees, ankles, and MTPs.  ROM of the elbows 
was full.  The assessment was seronegative rheumatoid 
arthritis and ongoing disease symptomatology.

In February 1997, the veteran noted his condition to be 
fairly stable, with continued difficulty in his hands and 
wrists.  Records from Dean Clinic show the veteran related 
that he had quit his job at the computer store approximately 
three weeks prior and was currently doing accounting and 
business type work out of his home.  Examination disclosed 
that there was full passive ROM of the shoulders and elbows 
bilaterally.  There was decreased ROM of both wrists, with 
pain in the wrists and MCPs.  No significant synovitis was 
present in the MCPs, but minimal synovitis was present in the 
wrists.  ROM of the hips and knees was good, and there was no 
knee effusion.  The assessment was seronegative rheumatoid 
arthritis.

When seen in May 1997 at Dean Medical Clinic, the veteran 
reported difficulty with his hands due to the colder weather.  
He stated that he continued to work out of his home and found 
the flexibility of this arrangement to be working out well.  
Examination revealed that passive ROM of the shoulders and 
elbows was full, and that ROM of the wrists was full.  He had 
difficulty extending his fingers and tended to keep them 
flexed.  There was mild synovial prominence and tenderness 
over the MCPs and PIPs.  Full ROM of the knees and hips was 
present, with no effusion of either knee.  The assessment 
noted that the veteran had seronegative rheumatoid arthritis, 
and that he did not have good strength in his hands.  The 
examiner recommended that the veteran see an occupational 
therapist to try and improve ROM in his hands.

The veteran was examined again by VA in September 1997.  He 
again stated that he felt well for the most part, but still 
complained of some mild swelling in his joints approximately 
two to three times a week.  He also had morning stiffness, 
especially in his hands and feet that lasted approximately 
three to four hours.  He also reported decreased grip 
strength during the past year, and noted increased symptoms 
under humid and cold weather conditions.  Upon examination, 
the cervical spine was non-tender, demonstrated full ROM, and 
had only mild discomfort with rotation of the neck to the 
left.  Both shoulders demonstrated slightly decreased ROM, as 
there was active abduction from 90 to 110 degrees, and 
passive abduction of 110 degrees.  No swelling of either 
shoulder was present.  Both elbows had full ROM, with no 
swelling or tenderness.  The wrists showed slight swelling 
and a slightly decreased ROM bilaterally.  The hands revealed 
slight synovial thickening of the second and third 
metacarpophalangeals (MCPs).  Although the veteran was able 
to form a complete grip, pain was noted with flexion.  He was 
able to oppose his thumb to his fingers.  Regarding his hips, 
the veteran demonstrated full ROM, with slight tenderness on 
abduction and lateral rotation.  The feet were tender over 
the dorsum bilaterally, with no subluxation palpable.  The 
MTP squeeze was negative bilaterally.  X-rays of the hands, 
wrists, and ankles showed no soft tissue swelling, no 
erosion, and no specific evidence of inflammatory arthritis.

Based on these findings, the veteran was diagnosed with 
rheumatoid arthritis.  After reviewing the veteran's claims 
file, the examiner concluded that there was some clinical 
evidence of inflammatory arthritis, although there was no 
evidence of any acute synovitis at that time.  In addition, 
X-rays were normal, with no changes since the X-rays taken in 
1996.  However, the clinical examination did reveal some 
progression of disease in his hands.  In this respect, there 
was synovial thickening and pain on making a fist, which was 
noted to limit the veteran's ability to function while 
operating a computer.  The VA examiner also noted tenderness 
over the veteran's feet, which limited prolonged walking and 
climbing stairs, thus interfering with his ability to work.

The veteran was most recently examined by VA in April 2000.  
He presented with complaints of bilateral foot pain, 
bilateral knee pain and swelling, lateral hip pain that was 
nonradiating, pain in the MCP and PIP joints of both hands 
with weakened grip and bilateral shoulder pain.  The veteran 
further complained of swelling and pain in both wrists.  The 
veteran reported that he experienced stiffness upon waking in 
the morning, and that this would last up to four hours.  He 
stated that he felt fatigued as well, and that his energy 
level had decreased over the years.  The veteran commented 
that his shoe size, which was a 10 in 1992, had increased to 
a size 13.  

Physical examination revealed neck flexion to be within 
normal limits.  The lumbar spine was non-tender, with a 
normal ROM.  Both shoulders were tender and displayed 
decreased range of motion.  There was no swelling.  
Bilaterally, there was flexion to 160 degrees (180 degrees 
being normal), abduction to 90 degrees (180 degrees being 
normal), external rotation to 70 degrees (90 degrees being 
normal) and internal rotation to 70 degrees (90 degrees being 
normal).  The examiner noted that there was limitation of 
motion due to pain.  With respect to the veteran's wrists, 
ROM showed 60 degrees of extension (70 degrees being normal), 
and flexion to 60 degrees (80 degrees being normal), 
bilaterally.  Motion was noted to be painful, and both hands 
were tender at the MCP and PIP joints.  Both hands were noted 
to be flexed at the PIP joints, and the veteran was unable to 
extend them without extreme pain.  The veteran had a weakened 
grip bilaterally.  With respect to the hips, the veteran 
exhibited limited ROM bilaterally, with flexion to 40 degrees 
(125 degrees being normal), extension to 10 degrees (30 
degrees being normal), adduction to 10 degrees (25 degrees 
being normal), abduction to 10 degrees (45 degrees being 
normal), external rotation to 10 degrees (60 degrees being 
normal) and internal rotation to 10 degrees (40 degrees being 
normal).  With respect to the knees, neither knee showed 
evidence of effusion.  The veteran exhibited the following 
ROM, bilaterally: flexion to 110 degrees (140 degrees being 
normal) and extension to 0 degrees (0 being normal).  
Regarding his ankles, both were non-tender, with a ROM of 
dorsiflexion to 10 degrees (20 degrees being normal) and 
plantar flexion to 30 degrees (45 degrees being normal).  
Both feet were tender at the MTP heads.  There was positive 
squeeze test bilaterally.  The veteran's gait revealed that 
he walked on his heels due to the pain he experienced in both 
feet.  

Based on the above findings, the veteran was diagnosed with 
seronegative rheumatoid arthritis, most prevalent in the 
hands and feet.  The examiner concluded that, based on the 
veteran's records, there was evidence of an active disease 
process since December 1992.  The examiner added that the 
veteran's disability rendered him unable to engage in 
employment requiring use of his hands, including computer 
use.  Further, as the veteran demonstrated pain on 
ambulation, the examiner noted him to be incapable of any 
work that required him to be on his feet for any length of 
time.  

The veteran's rheumatoid arthritis is rated under Diagnostic 
Code 5002.  Under this Code section, rheumatoid arthritis, as 
an active process, warrants a 20 percent evaluation for one 
or two exacerbation a year in a well-established diagnosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2001).  A 40 percent 
evaluation is warranted for symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbation occurring 
three or more times a year.  A 60 percent evaluation applies 
where the evidence demonstrates symptomatology less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbation occurring 4 or more times a year, 
or a lesser number over prolonged periods.  Finally, a 100 
percent evaluation is warranted for constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  Id.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002, provided that limitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  In a note, the Rating 
Schedule provides that the ratings for the active process 
will not be combined with the residual ratings for limitation 
of motion or ankylosis.  Instead, the higher evaluation is to 
be assigned.

Based on the Board's review of the record as well as on the 
most recent examiner's opinion, the Board concurs in the 
assessment that the veteran's rheumatoid arthritis has been 
an active process since December 1992 as documented in the 
record.  However, the Board does not find that the record 
shows both constitutional manifestations of rheumatoid 
arthritis associated with active joint involvement that are 
totally incapacitating prior to February 25, 1997, nor does 
the Board find that there are chronic residuals such as 
limitation of motion or ankylosis of the affected joints that 
would have warranted an evaluation in excess of 60 percent 
prior to February 25, 1997.  However, according the veteran 
the benefit of the doubt in all relevant determinations, the 
Board does find that the symptomatology demonstrated from 
February 25, 1997 is of sufficient severity to more nearly 
approximate the criteria required for a 100 percent 
evaluation for rheumatoid arthritis as an active process.  
See 38 C.F.R. § 4.7.  The Board notes that on repeat 
examinations, fairly limited significant constitutional 
manifestations have been shown along with active joint 
involvement during the appeal period.  As noted above, the 
100 percent schedular evaluation requires not only active 
joint involvement but also requires evidence of 
constitutional manifestations which together result in total 
incapacitation.  The veteran has indicated that he has been 
unable to work since February 1997.  It is noted that the 
records from the Dean clinic at that time suggest that he was 
incapable of sustained gainful activity.  The Board finds 
that the manifestations of rheumatoid arthritis for that time 
period were essentially greater than those prior to February 
1997.  This is consistent with later examinations including 
the September 1997 VA examination report showing progression 
of the disease and greater disability of the hands and feet 
affecting the ability to walk and use the hands in a work or 
similar environment.  The Board notes that around the time of 
this examination, the record indicates that the veteran had 
some progression of disease in the veteran's hands and some 
involving the veteran's feet both of which were shown to 
interfere with the veteran's work.  The veteran denied most 
constitutional symptoms at that time; he did report having 
fevers several times per week and noted decreased energy and 
fatigue.  In February 1997, the veteran reported that he had 
to quit his job two weeks earlier and was working out of his 
home although he indicated that things were fairly stable.  
This is clearly an indication of some increase in disability.  
In May 1997, it was noted that he kept his hands flexed and 
the examiner noted that the veteran did not have good 
strength in his hands or motion.  In a July 1997 statement, 
the veteran reported that he left his most recent job in 
February 1997 because he could no longer complete the tasks 
assigned to him.  He reported that prolonged use of his hands 
and feet caused extreme pain and swelling that was 
"intolerable."  He stated that he had begun a job that let 
him work temporarily at home, but that he had to work 12 to 
14 hours per day just to get the job done.  He requested an 
80 percent rating with consideration of a 100 percent rating.  
In a December 2000 documented telephone conversation with the 
veteran, the veteran reported that he had not been gainfully 
employed since February 1997 and that the work he did at home 
after that was only marginal employment.  While the veteran's 
weight reportedly remained stable from February 1997 and 
there is no evidence of anemia or other serious or 
significant constitutional symptoms, the veteran did 
consistently report fatigue, and in September 1997, reported 
occasional fevers.  While the Board acknowledges that 
generally, the evidence demonstrates minimal constitutional 
manifestations of active rheumatoid arthritis from February 
1997 along with the clearly documented associated joint 
involvement, the Board finds the severity of the joint 
involvement with these minimal constitutional symptoms did, 
at least from February 1997 essentially render the veteran 
incapable of sustained gainful activity resulting in the 
veteran's total incapacitation.  Thus, the Board finds that 
this disability picture more nearly approximates a 100 rather 
than a 60 percent rating under Diagnostic Code 5002 from 
February 1997.

As to the time period prior to February 1997, the Board notes 
that in 1992, a change in the veteran's sleep pattern was 
noted and minimal synovitis was documented.  He was working 
as a director at Upper Iowa University.  In 1993 and 1994 
private medical records the veteran's seronegative rheumatoid 
arthritis was described as mild.  In some of the 1994 
records, the veteran described the difficulty in his job 
repairing computers and VCRs related to the joint involvement 
he was experiencing with his service-connected disability.  
In 1996, his condition was described as fairly stable and 
clinically stable.  On VA examination September 1996, he was 
still working at the office products store and although he 
continued to complain of joint pain and stiffness, his weight 
was reported to be stable, he reported occasional night 
sweats and mild pleuritis chest discomfort, but no eye 
inflammation, mouth sores, or stomach upset.  The examiner 
found the veteran's condition to be well-controlled or in 
remission.  Thus, the Board is unable to conclude that the 
evidence documents symptomatology that meets the schedular 
requirements for a 100 percent evaluation for the veteran's 
rheumatoid arthritis as an active disease process prior to 
February 25, 1997.  The Board simply does not find the 
evidence as set forth above to show both constitutional 
manifestations and joint involvement that together results in 
total incapacitation prior to that time.  

Not only does the Board find that prior to February 1997, the 
veteran did not demonstrate total incapacitation due to 
rheumatoid arthritis as an active process, the Board also 
notes that with regard to rating the chronic residuals of 
rheumatoid arthritis, the veteran's manifestations, joint by 
joint, did not combine to more than a 60 percent rating.  See 
38 C.F.R. §§ 4.25, 4.26 (2001).  Although the Board has 
considered the appropriate diagnostic codes relevant to the 
joints involved, specifically, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5295, the veteran's joints did not show 
significant range of motion confirmed by objective swelling, 
muscle spasm or painful motion, to warrant more than a 60 
percent evaluation.  The veteran's VA examination in 1996 
showed no swelling, deformity, or tenderness of the affected 
parts.  There was full range of motion of all joints, 
including the hands, feet, hips, knees, wrists and the 
fingers.  The 1994 VA examination showed complaints of hand 
pain but otherwise no significant findings such as swelling 
and no significant range of motion loss.  Finally, the 1993 
VA examination was also overwhelmingly negative as to those 
critical rating factors  Specifically, the only objective 
manifestation was painful motion of the ankles with full 
range of motion.  This would warrant a 10 percent evaluation 
for each ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2001).  The shoulders, wrists and knees had limitation of 
motion but not to compensable degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5215, 5260, 5261 (2001).  Each hip was 
limited in flexion to 35 degrees, warranting an evaluation of 
10 percent each.  38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2001).  

Thus, utilizing the criteria at 38 C.F.R. § 4.25, the 
veteran's compensable joint manifestations at the time of the 
first examination would have warranted a combined 40 percent 
rating.  Thus, a rating in excess of 60 percent is not 
supported by the record.  Further, at the time of the 1994 
and 1996 examinations, the veteran lack of residual 
limitation of motion or painful motion fails to support a 
combined evaluation in excess of 60 percent as well.  

Overall, the combined rating based on all the involved joints 
does not warrant an evaluation in excess of 60 percent.  The 
Board has considered pursuant to DeLuca whether an increased 
evaluation is warranted due to complaints of pain and 
fatigue.  However, veteran's complaints have been accurately 
assessed by the many examiners and the Board observes that 
the objective evidence of record does not show that 
consideration of the guidance set forth in DeLuca would 
justify higher separate ratings for the affected joints.  The 
preponderance of the evidence is against an evaluation in 
excess of 60 percent prior to February 25, 1997.  The Board 
has considered the doctrine of reasonable doubt as noted 
throughout the decision.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation that is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability may be assigned.  38 C.F.R. § 3.321(b) (2001).  In 
this case, however, the Board believes that the evaluations 
provided in the applicable sections of the rating schedule 
adequately provide for the veteran's service-connected 
symptomatology.  In addition, there are no factors evident 
that make this case exceptional.  The record does not reflect 
any recent hospitalization, and there is no evidence that the 
veteran's rheumatoid, alone, causes marked interference with 
employment prior to February 25, 1997 beyond that 
contemplated by the rating schedule.  Accordingly, submission 
for consideration of the assignment of an extraschedular 
evaluation is not warranted.


ORDER

An evaluation in excess of 60 percent for rheumatoid 
arthritis prior to February 25, 1997, is denied.  

A schedular evaluation of 100 percent for rheumatoid 
arthritis is granted as of February 25, 1997.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


